DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by JP 2017012666A (MASAYUKI).

As per claim 1, Masayuki teaches an image processing apparatus comprising: 
a processor including hardware (Masayuki: page 4, last para “hardware… Processors”), the processor being configured to 
evaluate, based on information including an image which is captured by an endoscope and is sequentially input, a technical level of an operator who operates the endoscope (Masayuki: page 3, para 4-6: “analyze differences in examination procedures between doctors and hospitals that find many lesions and doctors and hospitals that do not… treatment execution data acquisition unit that acquires data indicating the execution status of a treatment performed by a doctor in an examination, and imaging state data acquisition that acquires data indicating an imaging state of an image captured by an endoscope in an endoscopic examination”; page 17, para 2: “the endoscopic examination process can be objectively evaluated, and can be used for finding a doctor's habits and improvement points”; page 18, para 1: "The doctor inserts the endoscope 11 to the back of the duodenum according to the inspection protocol of the upper endoscopy, and sequentially captures images of the specified parts"; page 18, para 1: “The doctor inserts the endoscope 11 to the back of the duodenum according to the inspection protocol of the upper endoscopy, and sequentially captures images of the specified parts”: Fig. 25; page 18, para 4-5: “adding unit 226 adds part information to the endoscopic image acquired from the endoscope system 10 in accordance with the part imaging order specified by the examination protocol (S2261)… the method of detecting a part from an endoscopic image by image recognition processing may misrecognize the part”; page 19, paras 6-7: “important to evaluate the process under examination from the viewpoint of skill improvement of endoscopy of unskilled doctors… evaluation (double check) and guidance of an unskilled doctor can be efficiently supported, which contributes to skill improvement of the unskilled doctor”), and 
measure a transit time of a specific section (Masayuki: page 3, para 4: “time distribution the inspection is performed”; page 4, para 1: "It is a figure which shows the 2nd state (at the time of 5 minutes progressing from a test | inspection start) of the example of a screen which represented the transition of the endoscopic examination by data. It is a figure which shows the 3rd state (at the time of 11 minutes progressing from the test | inspection start) of the example of a screen which represented the transition of the endoscopy as data. It is a figure which shows the 4th state (at the time of completion | finish of an examination) of the example of a screen which represented transition of the endoscopy by data"; page 9, para 5: “start time, end time”; page 16: para 9: “((a) examination time, (b) time from the start of examination until the endoscope 11 is inserted into the body cavity of the patient, (c) The non-observation time, (e) detailed observation time, (f) treatment time, (g) time from the removal of the endoscope 11 to the outside of the patient's body cavity until the end of the examination are calculated (S2241)”; page 17, last 2 paras: “the observation start time and the observation end time in a state where Lugor is dispersed are designated as two points”; page 7, paras 2-3: “in addition to the start time and end time of the endoscopy, the time when the endoscope 11 is inserted into the body cavity and the time when it is removed from the body cavity are recorded”; page 7, para 4: “endoscope insertion detection data including the detection time is sent to the data sending unit 125… The insertion of the endoscope 11 into the body cavity and the removal of the endoscope 11 outside the body cavity can be detected”; page 8, para 5: “original time-series data indicating the transition of the endoscopy can be processed and recorded into the type, start time, end time, and number of events that occurred in the endoscopy”).

As per claim 2, Masayuki teaches the image processing apparatus according to claim 1, wherein the processor is configured to determine a specific scene photographed in the image, and add and record identification information for distinguishment from another image to the image in which the determined specific scene is photographed (Masayuki: See arguments and citations offered in rejecting claim 1 above; Fig. 22: page 16: paras 6-7: “statistical data 233 a recorded… classifies the inspection data of the endoscopy by the inspection item, the site, and the lesion type”).

As per claim 3, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is further configured to determine a deepest portion as a target (Masayuki: See arguments and citations offered in rejecting claim 2 above; page 17, paras 9-10: “a procedure is used in which the endoscope 11 is first inserted up to the duodenum and the endoscope 11 is returned to the direction of the esophagus… In the upper endoscopy examination protocol shown in this example, (1) duodenum, (2) duodenum, (3) stomach (pylorus), (4) stomach (gastric body), (5) stomach (gastric corner) ), (6) stomach (cardia), (7) esophagus (lower part), (8) esophagus (middle part), (9) esophagus (upper part), (10) ten endoscopic images in the order of the throat. It is prescribed to shoot”. The duodenum is the deepest portion in this scenario and it is a target).

As per claim 4, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is configured to determines a preset passage point (Masayuki: See arguments and citations offered in rejecting claim 3 above. The order of passage and examination is preset and is routine).

As per claim 5, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place of follow-up observation (Masayuki: See arguments and citations offered in rejecting claims 2, 3, 10; page 19, paras 6: “double check”).

As per claim 6, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place for treatment (Masayuki: See arguments and citations offered in rejecting claims 2, 3, 10; page 17, para 8: “the acquired endoscopic image and the pattern data of each part are matched to specify the part.” Page 17, para 6: “part information (eg, duodenum, stomach, esophagus)”).

As per claim 7, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a scene in which a distal end portion of the endoscope is photographed (Masayuki: page 8, last para: “searches for the treatment tool in the acquired endoscopic image”).

As per claim 8, Masayuki teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place in which progress fails (Masayuki: See arguments and citations offered in rejecting claim 1 above: page 15, para 9: “The non-observation time refers to a time during which a doctor cannot perform sufficient observation due to pulsation of an organ of a patient, breathing, image disturbance (halation, etc.) due to contraction of an observation site, and the like”).

As per claim 9, Masayuki teaches the image processing apparatus according to claim 1, wherein the time processor is configured to determine the specific section in an insertion target of the endoscope, and calculate the transit time based on the specific section (Masayuki: See arguments and citations offered in rejecting claim 1 above.).

As per claim 10, Masayuki teaches the image processing apparatus according to claim 9, wherein the specific section is a section having a shape, a state, and a color of which at least one or more is similar to that of the insertion target (Masayuki: See arguments and citations offered in rejecting claim 9; page 6, paras 8-10: “template image… shape… rotation… red… green… template matching”. Note that template matching involves matching image regions based on pixel values (a.k.a. intensity or color)).

As per claim 11, Masayuki teaches the image processing apparatus according to claim 9, wherein the processor is configured to determine an image of the specific section based on a preset criterion (Masayuki: See arguments and citations offered in rejecting claims 9 and 10).

As per claim 12, Masayuki teaches the image processing apparatus according to claim 9, wherein the processor is configured to calculate a difference between a start time and an end time of the specific section as the transit time or calculate a product of the number of images and an imaging frame rate of the endoscope, as the transit time, the images obtained by imaging of the endoscope in the specific section (Masayuki: See arguments and citations offered in rejecting claim 9 and 14).

As per claim 13, Masayuki teaches the image processing apparatus according to claim 9, wherein the processor is configured to determine whether or not the endoscope is removed (Masayuki: See arguments and citations offered in rejecting claim 9 above; page 10, para 1: “detects removal of the endoscope 11”; page 15, para 1: “detection unit (not shown) detects removal of the endoscope 11 from the body cavity (Y in S16)”).

As per claim 14, Masayuki teaches the image processing apparatus according to claim 13, wherein the processor is configured to measure each of a differentiation time for differentiating a lesion candidate and a time to determine a treatment method of treating the lesion candidate (Masayuki: See arguments and citations offered in rejecting claim 13 above ; page 10, para 2: “224 calculates the observation time using the medicine”: Fig. 10; page 10, para 3: “time and number of times required for drug application and treatment”; page 15, para 1: “sending unit 125 is notified of the detection time”; page 8, para 7: “the name of the sprayed medicine is input, and frame images at the observation start time and the observation end time in the medicine spraying state are designated. Also, the name of the performed treatment is input, and frame images at the treatment start time and treatment end time are designated”).

As per claim 15, Masayuki teaches the image processing apparatus according to claim 13, wherein the processor is configured to measure a time in which treatment is performed on a subject (Masayuki: See arguments and citations offered in rejecting claim 14 above).

As per claim 16, Masayuki teaches the image processing apparatus according to claim 15, wherein the processor is configured to measure a time in which a treatment tool is used (Masayuki: See arguments and citations offered in rejecting claim 15 above: page10, para 3: “various treatments such as biopsy can be recorded as data at each time point… possible to grasp the time and number of times required for drug application and treatment…, quantitative evaluation such as average calculation, and”).

As per claim 17, Masayuki teaches the image processing apparatus according to claim 1, wherein the processor is further configured to output a technical level evaluation value indicating the technical level (Masayuki: See arguments and citations offered in rejecting claim 1 above; page 19, paras 6-7: “It is also important to evaluate the process under examination from the viewpoint of skill improvement of endoscopy of unskilled doctors … data indicating the state at each time point of the endoscopy is recorded and displayed on the monitor in real time”; page 19, para 9: display).

As per claim 18, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 18.

As per claim 19, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 19. Masayuki also teaches a non-transitory computer-readable recording medium with an executable program stored thereon, the program causing an image processing apparatus to execute (Mayasuki: page 3, para 7: “a recording medium, a computer program”; page 4, last para – page 5, para 2: “Processors, ROM, RAM… Programs such as operating systems and applications can be used as software resources”). 


Claim(s) 1-6, 8-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060293558 (De Groen).

As per claim 1, De Groen teaches an image processing apparatus comprising: 
a processor including hardware (De Groen: abstract, pare 24: “computer-based method … the methods or steps described herein may be provided as part of a software program”; para 90: “software program”), the processor being configured to:
evaluate, based on information including an image which is captured by an endoscope and is sequentially input, a technical level of an operator who operates the endoscope (De Groen: para 8: "evaluate the endoscopist's skill"; para 9: "analyzing an endoscopy video to evaluate the endoscopist's skill and the quality of the endoscopy procedure"; para 26: " endoscopic procedure that can be evaluated to determine the endoscopist's skill"; abstract: “the time and ratio of clear versus blurred or non-informative images, and a first estimate of effort performed by the endoscopist”; para 10: “The digital video data is analyzed to acquire information relating to movement of the camera through the lumen”; para 12: “system for evaluating the quality of an endoscopy procedure… digital video data containing images of the endoscopy procedure.”; Fig. 2: primarily 150), and 
measure a transit time of a specific section (De Groen: abstract: " analysis of a digitized video file created during colonoscopy, and produces information regarding insertion time, withdrawal time, images at the time of maximal intubation"; para 7: “the withdrawal phase during a screening colonoscopy should last a minimum of 6-10 minutes… withdrawal time”; paras 27-29: “"Metric 1", measures the overall duration of the insertion phase termed the insertion time. Another metric, hereinafter referred to as "Metric 2", measures the overall duration of the withdrawal phase termed the withdrawal time”; paras 72-73: “Metric 1… insertion time”; paras 74-75: “Metric 2… withdrawal time”; paras 76-77: “Metric 3… clear withdrawal time”; para 65: “Lumen identification is used to derive the metric to evaluate mucosa inspection during the withdrawal phase. A lumen view or axial view is defined as an informative frame that contains the colon lumen whereas an informative frame without the colon lumen or with partial visualization of the lumen is called a wall view or off-axial view”).

As per claim 2, De Groen teaches the image processing apparatus according to claim 1, wherein the processor is configured to determine a specific scene photographed in the image, and add and record identification information for distinguishment from another image to the image in which the determined specific scene is photographed (De Groen: See arguments and citations offered in rejecting claim 1 above: Figs. 4, 3: 42: “informative frames”; Figs. 8, 9; para 11: “It is determined whether an image is non-informative or informative”; Fig. 2: primarily 110, 130, 140; para 64: “pattern recognition and detection algorithms
may be applied to locate "comers"75 in the colon 12 (see FIG. 1). As the comers 75 in the colon 12 roughly separate the major portions of the colon 12, this information can be used to determine which segment of the colon 12 the camera 10 is located in for any given frame”; para 66: “As an example, FIG. 9(a) shows an original image with the colon lumen almost in the center. FIG. 9(b) depicts the segmented image with the important regions, Rl, R2, and R3 labeled”).

As per claim 3, De Groen teaches the image processing apparatus according to claim 2, wherein the processor is further configured to determine a deepest portion as a target (De Groen: See arguments and citations offered in rejecting claim 2 above; para 5: “The colon is a hollow, muscular tube or lumen about 6 feet long, and consists of six parts or segments: cecum with appendix, ascending colon, transverse colon, descending colon, sigmoid and rectum. Colonoscopy allows for inspection of the entire colon … During the insertion phase, a flexible endoscope is advanced under direct vision via the anus into the rectum and then gradually into the most proximal part of the colon or the terminal ileum. In the withdrawal phase, the endoscope is gradually withdrawn while the endoscopist moves the camera back and forth to examine suspicious regions. The purpose of the insertion phase is to reach the cecum or the terminal ileum”; Figs. 3, 7, 8, 9; Fig. 2: 120: para 32: “camera motions are estimated to find a
boundary between an insertion phase 44 and a withdrawal phase 46 (block 120)… ileum… ileo-cecal valve”; para 33: “the colonoscopy video 38 is segmented based on the camera motions such as forward and backward (block 130 in FIG. 2), which are called oral direction and anal direction, respectively, indicated by arrows 30 and 32, respectively, in FIGS. 1 and 3… camera motion shot can be either an oral shot which represents the camera motion from the anus 14 to the cecum 26 (forward camera motion) or an anal shot which represents the camera motion from cecum 26 to anus 14 (backward camera motion). By accumulating the values of camera motions in the oral and anal shots in an entire video, and finding a peak value, the end of the insertion phase can be located”; para 63: “A phase boundary detection step detects the boundary between the insertion phase 44 and the withdrawal phase 42 as illustrated in FIG. 3”).

As per claim 4, De Groen teaches the image processing apparatus according to claim 2, wherein the processor is configured to determines a preset passage point (De Groen: See arguments and citations offered in rejecting claim 2 and 3 above: Note that intended major portions are preset passage points that are detected).

As per claim 5, De Groen teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place of follow-up observation (De Groen: See arguments and citations offered in rejecting claims 2 and 3 above; also see para 4: “The survival rate is higher if the cancer is found and treated early before metastasis to lymph nodes or other organs occurs”; para 5: “perform a number of therapeutic operations such as biopsy and polyp removal during a single procedure… Careful mucosa inspection and diagnostic or therapeutic interventions such as biopsy, polyp removal, etc., are performed in the withdrawal phase”; para 6: “non-informative frames are usually generated for the following reasons: (1) too-close (or toofar) focus into (from) the mucosa of the colon or (2) foreign substances (i.e., stool, cleansing agent, air bubbles, etc.) covering camera lens”; para 29: “This metric may indicate how well the colon mucosa of the colon wall 28 is inspected”; para 32: “inspect the interesting regions such as polyps, cancers”; para 65: “derive the metric to evaluate mucosa inspection”; para 87: “require more efforts in order to achieve optimal mucosal inspection”).

As per claim 6, De Groen teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place for treatment (De Groen: See arguments and citations offered in rejecting claim 5 above).

As per claim 8, De Groen teaches the image processing apparatus according to claim 2, wherein the processor is configured to determine a target place in which progress fails (De Groen: para 6: “non-informative frames are usually
generated for the following reasons: (1) too-close (or toofar) focus into (from) the mucosa of the colon or (2) foreign substances (i.e., stool, cleansing agent, air bubbles, etc.) covering camera lens”; para 84: “Many foreign substances such as stools were found during the insertion phase of colonoscopy video 200 so it was more difficult for the endoscopist to reach the proximal end of the colon”).

As per claim 9, De Groen teaches the image processing apparatus according to claim 1, wherein the time processor is configured to determine the specific section in an insertion target of the endoscope, and calculate the transit time based on the specific section (De Groen: See arguments and citations offered in rejecting claim 1 above: primarily paras 74-80).

As per claim 10, De Groen teaches the image processing apparatus according to claim 9, wherein the specific section is a section having a shape, a state, and a color of which at least one or more is similar to that of the insertion target (De Groen: See arguments and citations offered in rejecting claim 9 above: Figs. 8-9: para 66: “Region Rl is the convex region with the smallest intensity, representing the distant colon lumen.”; paras 66-69).

As per claim 11, De Groen teaches the image processing apparatus according to claim 9, wherein the processor is configured to determine an image of the specific section based on a preset criterion (De Groen: See arguments and citations offered in rejecting claims 9, 2 and 3 above).

As per claim 12, De Groen teaches the image processing apparatus according to claim 9, wherein the processor is configured to calculate a difference between a start time and an end time of the specific section as the transit time or calculate a product of the number of images and an imaging frame rate of the endoscope, as the transit time, the images obtained by imaging of the endoscope in the specific section (De Groen: See arguments and citations offered in rejecting claim 9 above: primarily paras 74-77).

As per claim 17, De Groen teaches the image processing apparatus according to claim 1, wherein the processor is further configured to output a technical level evaluation value indicating the technical level (De Groen: See arguments and citations offered in rejecting claim 1 above).

As per claim 18, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060293558 (De Groen) in view of Official Notice.

As per claim 19, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 19. De Groen does not teach a non-transitory computer-readable recording medium. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of storing software locally for future use without the need for access to distribution networks. The teachings of the prior art could have been incorporated into De Groen in that the program could be stored in a non-transitory computer-readable recording medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662